DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al. (20120025244).
Regarding Claim 1, in Figs. 8 and 10, Suh et al. discloses a light emitting diode chip comprising: a substrate 21; a light emitting structure 23/30 disposed on one end of the substrate, the light emitting structure comprising a first conductivity type semiconductor layer 25 and a mesa 27/29 disposed on a partial region of the first conductivity type semiconductor layer; a transparent electrode 31 disposed on the mesa; a contact electrode 39/33/35 disposed on the first conductivity type semiconductor layer; a first insulating reflection layer 38 (partially) covering (the language does not say fully covering) at least portion of the light emitting structure 23/30, the transparent electrode 31 and the contact electrode 39/33/35; a first pad electrode 39/33/35 disposed in an upper region of the transparent electrode 31 and on the first insulating reflection layer 38, and electrically connected to the contact electrode; a second pad electrode 39/33/35 disposed in the upper region of the transparent electrode and electrically connected to the transparent electrode 31; and a second insulating reflection layer 41 disposed on an opposite end of the substrate 21, wherein the first insulating reflection layer, the second insulating reflection layer or both have at least two regions which have different reflectivity properties (see paragraphs 0045, 0046 and 0050-0052).  
Regarding Claim 2, the substrate 21 includes a plurality of protrusions (roughness) disposed on at least a partial region of an upper surface thereof.  
Regarding Claim 3, the substrate 21 includes a roughened surface on a side surface thereof (please note that the claim language does not say what direction of is the “side”).  
Regarding Claim 4, the roughened surface is disposed closer to the light emitting structure 23/30 than a lower surface of the substrate.  
Regarding Claim 5, the roughened surface is formed on the entire side surface along a periphery of the substrate (please note that the claim language does not say what direction is the “side”).  
Regarding Claim 6, the first conductivity type semiconductor layer 25 and the mesa 27/29 have an inclined side surface (particularly in this case the angle of inclination is 90 degrees).  
Regarding Claim 7, a through hole or a through-groove (in this case) is formed in the mesa to expose the first conductivity type semiconductor layer (where element 25 is exposed on the right side).  
Regarding Claim 8, the transparent electrode 31 includes an optically transparent conductive oxide having an excellent ohmic characteristic with a second conductivity type semiconductor layer in the mesa (see paragraph 0044).  
Regarding Claim 9, a current spreader which is disposed on the transparent electrode (see paragraph 0044).  
Regarding Claim 10, a total area of the current spreader does not exceed 1/10 of an area of the transparent electrode (see paragraph 0044).  
Regarding Claim 11, the contact electrode and the current spreader comprise the same material formed substantially at the same time with the same process (see paragraph 0044, and furthermore in device claims it is the end product that is of essence and not how it is made).  
Regarding Claim 12, the contact electrode 39a/33 is spaced apart from the mesa 27/29 by a predetermined distance, the predetermined distance being larger than a thickness of the first insulating reflection layer.  
Regarding Claim 13, the two regions comprise a long wavelength DBR and a short wavelength DBR (see paragraphs 0045, 0046 and 0050-0052, blue/yellow color for instance).  
Regarding Claim 14, the two regions comprise a first region and a second region; and the first insulating reflection layer 38, the second insulating reflection layer 40 or both further includes a third region (see lamination as disclosed in paragraphs 0045, 0046 and 0050-0052 and Figs. 5, 6 and 9).  
Regarding Claim 15, the first region is provided to increase reflectivity near a central wavelength and in a spectrum region having a longer wavelength than the central wavelength (see lamination as disclosed in paragraphs 0045, 0046 and 0050-0052 and Figs. 5, 6 and 9). 
Regarding Claim 16, the second region is provided to increase reflectivity in a spectrum region having a shorter wavelength than the central wavelength (see lamination as disclosed in paragraphs 0045, 0046 and 0050-0052 and Figs. 5, 6 and 9).  
Regarding Claim 17, the third region is interposed between the first region and the second region and configured to remove ripples generated upon stacking DBRs having different reflection bands (see lamination as disclosed in paragraphs 0045, 0046 and 0050-0052 and Figs. 5, 6 and 9).
Regarding Claim 18, the first insulating reflection layer 38, the second insulating reflection layer 40, or both comprise an interface layer. (see lamination as disclosed in paragraphs 0045, 0046 and 0050-0052 and Figs. 5, 6 and 9).
Regarding Claim 19, the first insulating reflection layer 38, the second insulating reflection layer 39, or both comprise a protective layer.  (see lamination as disclosed in paragraphs 0045, 0046 and 0050-0052 and Figs. 5, 6 and 9).

Examiner is including Lee et al. (2020006612) as a pertinent prior art that is not relied upon where in paragraph 0072, interfacial layer and protection layer in a DBR lamination structure. 

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/23/2022